IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 268 EAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
MARKEITH AIKENS,                             :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

             AND NOW, this 2nd day of November, 2016, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by petitioner is:


         (1) Did the court illegally sentence [Aikens] on unlawful contact with a minor
             graded as an F-1 when it should have been graded as an F-3?


      Justice Mundy did not participate in the consideration or decision of this matter.